Order entered December 5, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-01011-CR

                 VANESSA ELAINE HERNANDEZ, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 5
                            Collin County, Texas
                    Trial Court Cause No. 005-81342-2021

                                      ORDER

      Before the Court is the State’s November 30, 2022 motion for extension of

time to file the State’s brief. We GRANT the motion and ORDER the State’s brief

received with the motion filed as of the date of this order.


                                               /s/   DENNISE GARCIA
                                                     JUSTICE